MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) November 6, 2007 order denying petitioners’ “motion for administrative closure.” In that motion, petitioners had requested closure of proceedings based on the possibility that they might become eligible for amnesty or other relief should Congress pass new immigration legislation.
The BIA denied petitioners’ motion on the grounds that a final administrative order had already been issued, so there were no pending proceedings to close. The BIA also noted that petitioners had filed two previous motions to reopen and had identified no current law which might afford petitioners the relief they seek.
We have reviewed respondent’s motion to dismiss or, in the alternative, for summary disposition, petitioners’ opposition thereto, and the record.
To the extent that petitioners sought administrative closure of already closed proceedings, this court lacks jurisdiction over this petition for review because it is not a timely filed petition from a final order of removal. See 8 U.S.C. § 1252(b)(1).
To the extent that petitioners sought reopening so that their proceedings could then be administratively closed, the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard). The BIA did not err in denying the motion based on the speculative nature of the relief sought. The BIA also correctly noted that petitioners had filed two previous motions to reopen.
*609Accordingly, respondent’s motion is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED, in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.